Citation Nr: 1128185	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-47 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant apparently had recognized guerrilla active duty service from September 1943 to December 1943 and from September 1944 to March 1946.  He apparently also was a member of the Japanese-controlled Bureau of Constabulary from December 5, 1943, to September 22, 1944.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 denial letter issued by the Manila RO which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) based on a finding that the appellant is ineligible for VA benefits.  The basis for the denial was a January 1956 administrative decision of VA's Central Committee on Waivers and Forfeitures which held that the appellant had joined the enemy-controlled Bureau of Constabulary, assisting the Japanese Imperial Government in violation of Section 4, Public Law 144, 78th Congress, and thereby resulting in forfeiture of any gratuitous benefits administered by VA.  

The question of "veteran" status of the person seeking VA benefits is a threshold requirement for establishing entitlement to such benefits.  The Board notes that the current appeal is not an appeal regarding the appellant's entitlement to revocation of a forfeiture action pursuant to VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010).  Therefore, the issue on appeal before the Board is as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant seeks one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC Fund).  Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

Applicable law and regulation further provide that any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under laws administered by the Secretary (of Veterans Affairs).  See 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010) [formerly 38 U.S.C.A. § 3504(a)].  In addition, membership in the Bureau of Constabulary with the Japanese Imperial Forces subsequent to December 1941 is evidence, but not conclusive proof, of assistance to the Japanese war effort.  See generally Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The circumstances of each individual case must be carefully analyzed to determine the nature and extent of a veteran's involvement with the Bureau of the Constabulary and whether an "other than honorable" discharge is considered to be under honorable or dishonorable conditions.

As previously noted, the record reflects that the appellant was a member of the Japanese-controlled Bureau of Constabulary (BC) from December 5, 1943 to September 22, 1944.  The appellant does not appear to dispute that he was indeed in the Constabulary Bureau (he alleges he was ordered by his guerrilla commanding officer to become a member so that he could surreptitiously assist his guerrilla unit and other units).

An administrative decision, dated in January 1956, was issued by VA's Central Committee on Waivers and Forfeitures; this decision declared forfeiture of VA benefits by the appellant based on the referenced membership with the BC in violation Section 4, Public Law 144, 78th Congress.  The evidence of record includes VA Forfeiture-Nonentitlement Letter #3, dated March 1, 1956, which lists the appellant's name in Section I.  Section I also states that the persons listed were informed that "a forfeiture under Section 4, Public Law 144, 78th Congress, does not affect potential entitlement based on periods of service subsequent to the commission of the offense."

If the appellant's active duty dates are as listed on the MPRC Form 1-632, then the appellant might have potential entitlement based on his subsequent period of recognized guerrilla service from September 23, 1944 to March 4, 1946.  There is no discussion in the claims file of whether the appellant's honorable discharge after his second period of recognized guerrilla service is sufficient to grant the benefit sought.  Hence, a remand for recertification of the appellant's service and readjudication of the matter is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for a recertification of the appellant's recognized active service (casualty or pay status) and character of discharge.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative, if any, should also be informed of the negative results, and should be given opportunity to submit the sought-after records.

2.  Reconcile any prior certification with any additional information obtained, and the information contained in the Forfeiture-Nonentitlement Letter #3, dated in March 1956.  A discussion of the authenticity of any pertinent documents, including an explanation as to why the information provided therein is reliable or not, must be provided.

3.  After completing any additional notification and/or development action deemed warranted by the record, review the entire record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, and to include a discussion of whether the appellant's forfeiture under Section 4, Public Law 144, 78th Congress, does or does not affect his potential entitlement based on his period of service subsequent to the commission of the offense for which forfeiture was deemed proper.

4.  If the decision remains adverse to the appellant, he and his representative, if any, should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

